Case: 13-60730      Document: 00512595508         Page: 1    Date Filed: 04/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60730                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            April 14, 2014

UNITED STATES OF AMERICA,                                                  Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHRISTOPHER CARL BROWN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:13-CR-10-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Christopher Carl Brown pleaded guilty to conspiracy to possess
pseudoephedrine with intent to manufacture methamphetamine.                                 After
conducting a hearing, the district court sentenced Brown to 240 months in
prison.    In imposing its sentence, the district court applied a leadership
enhancement, pursuant to U.S.S.G. § 3B1.1(a). On appeal, Brown challenges
the leadership enhancement, arguing that the evidence showed that he was a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60730    Document: 00512595508     Page: 2   Date Filed: 04/14/2014


                                 No. 13-60730

mere participant or member in the conspiracy. For the following reasons, we
AFFIRM the district court’s judgment.
      A defendant’s offense level should be increased four levels “[i]f the
defendant was an organizer or leader of a criminal activity that involved five
or more participants or was otherwise extensive.” U.S. Sentencing Guidelines
Manual § 3B1.1(a). “In determining whether a defendant is a leader, a court
should consider the following factors: ‘the exercise of decision making
authority, the nature of participation in the commission of the offense, the
recruitment of accomplices, the claimed right to a larger share of the fruits of
the crime, the degree of participation in planning or organizing the offense, the
nature and scope of the illegal activity, and the degree of control and authority
exercised over others.’” United States v. Cooper, 274 F.3d 230, 247 (5th Cir.
2001) (quoting U.S. Sentencing Guidelines Manual § 3B1.1 (cmt. n.4)).
      The district court’s determination that Brown was a leader or organizer
for purposes of § 3B1.1(a) is a factual finding that we review for clear error.
See United States v. Alaniz, 726 F.3d 586, 622 (5th Cir. 2013). We “will uphold
a district court’s factual finding on clear error review so long as the
enhancement is plausible in light of the record as a whole.” United States v.
Caldwell, 448 F.3d 287, 290 (5th Cir. 2006).
      As found by the district court, the presentence report and the sentencing
testimony showed that Brown’s role far exceeded that of an average member
or a mere “cook.” Brown recruited and organized others for the purpose of
securing pseudoephedrine and other precursor materials, he determined the
form and amount of payment for those materials, and he secured locations to
cook the methamphetamine. The district court’s factual findings are plausible
in light of the record as a whole. Id. Accordingly, the district court’s decision
is not clearly erroneous. Id.



                                       2